48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin S. BROWN, Plaintiff--Appellant,v.BALTIMORE GAS AND ELECTRIC COMPANY, Defendant--Appellee.
No. 94-2604.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

Kevin S. Brown, Appellant pro se.  Luther Ellis Justis, Jr., Baltimore Gas & Electric Company, Baltimore, MD, for appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment in his employment and benefit discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Brown v. Baltimore Gas & Electric Co., No. CA-94-2132-Y (D.Md. Dec. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's motion to expedite is now moot and is denied for that reason